Appeals from two *769orders of the Supreme Court, Orange County, entered October 5, 1977, and November 10, 1977, respectively, dismissed (see Matter of Aho, 39 NY2d 241, 248). Appeal from a judgment of the same court, entered November 7, 1977, dismissed. That judgment was superseded by the order entered February 10, 1978 granting renewal. Judgment of the same court entered November 15, 1977, and orders of the same court, entered February 16, 1978, and February 10, 1978, respectively, affirmed (see Doca v Federal Stevedoring Co., 280 App Div 940, affd 305 NY 648; Meaney v Keating, 200 Mise 308, affd 279 App Div 1030, affd 305 NY 660; Durso v Modem Biscuit Corp., 11 AD2d 1036; Moakler v Blanco, 47 AD2d 614). Respondents are awarded one bill of $50 costs and disbursements jointly to cover all appeals. Mollen, P. J., Hopkins, Titone, Hawkins and O’Connor, JJ., concur.